Opinion filed July 20, 2017




                                    In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-16-00352-CR
                                  __________

              JEREMY DALTON STAMBAUGH, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR14580


                      MEMORANDUM OPINION
       Jeremy Dalton Stambaugh pleaded guilty to the state jail felony offense of
possession of less than one gram of a controlled substance, namely
methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West
2017). Pursuant to the terms of the plea agreement, the trial court convicted
Appellant, assessed his punishment, and placed him on community supervision. The
State subsequently filed a motion to revoke Appellant’s community supervision. At
the revocation hearing, Appellant pleaded true to two of the State’s allegations in the
motion to revoke. The trial court found nine of the State’s allegations to be true,
revoked Appellant’s community supervision, and imposed the original sentence of
confinement for two years, with no fine. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a motion
for pro se access to the appellate record. Counsel also advised Appellant of his right
to review the record and file a response to counsel’s brief. Appellant has not filed a
pro se response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.


        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                      2
2005).    Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


July 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3